Citation Nr: 0910588	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The Board notes that this claim was previously before the 
Board and was remanded in September 2008 for further 
development


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is 
attributable to his active military service.

2.  The veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2006 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By the September 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the September 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Kansas City VA Medical Center (VAMC) as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in November 2008, the Veteran was afforded a VA 
examination, the report of which is of record.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II.  Analysis

In a May 2006 statement, the Veteran contends that his 
hearing loss and tinnitus are a result of his active military 
service.  Specifically, he attributes his claimed 
disabilities to noise exposure as a medic working at a tank 
firing range in the Federal Republic of Germany.  
Alternately, in an April 2007 statement, the Veteran's 
representative contends that the Veteran's hearing loss and 
tinnitus are attributable to viral meningitis the Veteran 
contracted while in service.  Thus, the Veteran and his 
representative contend that service connection is warranted 
for hearing loss and tinnitus.

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  To rebut the presumption for 
conditions not noted at entrance into service, the record 
must show, by clear and unmistakable evidence, that both the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The United States Court of Appeals for 
Veterans Claims has described the clear and unmistakable 
standard as an onerous one consisting of evidence that is 
undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  In 
addition, the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 245 
(1994).

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred or aggravated during 
service if the disease becomes manifest to a compensable 
degree within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A review of the Veteran's post-service medical records 
reveals that, in February 2007, the Veteran was diagnosed 
with hearing loss at the Kansas City VAMC.  November 2000 
treatment records from the Kansas City VAMC indicate that the 
Veteran had been issued hearing aids for both ears.  In 
addition, at a November 2008 VA examination, the examiner 
diagnosed the Veteran with moderately severe to severe 
sensorineural hearing loss in the right ear, moderate to 
moderately severe sensorineural hearing loss in the left ear, 
and infrequent tinnitus in both ears.  The audiometric 
testing and speech recognition scores at the VA examination 
were sufficient to reflect hearing loss for VA purposes for 
both the right and left ear.  At the examination, the Veteran 
stated that he first noticed his hearing loss and tinnitus in 
2000.  The earliest medical record for treatment of hearing 
loss and tinnitus is November 2000.  Thus, the Board finds 
that the Veteran does have current disabilities:  hearing 
loss and tinnitus.

A review of the Veteran's STRs reveals no diagnosis of or 
treatment for hearing loss or tinnitus in service with the 
exception of an entry examination that showed hearing loss in 
the right ear.  In May 1970, the Veteran was hospitalized for 
viral meningitis; however, at the time of his June 1970 
discharge, the Veteran was noted to be afebrile and feeling 
well.  There is no evidence of hearing loss associated with 
the Veteran's in-service meningitis.  As noted above, the 
Veteran's March 1971 separation examination report indicates 
that the Veteran's ears were normal and there was no evidence 
of hearing loss.  Nonetheless, the Veteran's duties around a 
tank firing range could have exposed the Veteran to acoustic 
trauma.  However, in order for service connection to be 
warranted, there must be medical evidence of a link between 
the Veteran's current disability and his active military 
service.

In November 2008, the Veteran was afforded a VA examination 
in connection with this claim.  At the examination, the 
examiner reviewed the claims file and took a detailed history 
from the Veteran.  The examiner noted the Veteran's in-
service noise exposure and also noted the Veteran's post-
service occupational noise exposure, including ten years 
working in facilities maintenance at the Leavenworth VAMC 
which included driving semi trucks, thirteen years working at 
a prison, and twelve years working in a warehouse.  In 
addition, the examiner noted post-service noise exposure that 
included hunting and motorcycle driving.  The examiner 
specifically noted that the March 1971 separation examination 
report shows that the Veteran's ears were normal and the 
audiological test results indicate that the Veteran did not 
suffer hearing loss.  The separation examination and the 
entry examination, which showed right ear hearing loss, were 
considered by the VA examiner.  The contradictory diagnoses 
were addressed and the examiner opined that the entrance 
examination results were likely inaccurate.  The examiner 
opined that the Veteran's hearing loss and tinnitus were less 
likely as not due to military noise exposure or meningitis 
treated while in the service.  The examiner reasoned that, 
because the Veteran's hearing was normal at the time he left 
active military service, it was unlikely that the Veteran's 
hearing loss was caused by his in-service meningitis.  In 
addition, the examiner reasoned that the nature of the 
Veteran's current hearing loss is not typical of hearing loss 
due to noise exposure.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the first evidence of the Veteran's hearing 
loss and tinnitus is in November 2000-almost 30 years after 
his separation from active military service.  Here, the VA 
examiner's opinion is probative and she provided a persuasive 
opinion wherein she did not relate the Veteran's hearing loss 
to in-service noise exposure or meningitis.  The absence of 
evidence for so many years after service also supports the 
examiner's conclusion that the entry examination results were 
inaccurate.  Moreover, even if right ear defective hearing 
existed prior to service, as the entry examination suggests, 
there has been no suggestion of any aggravation.  As noted 
above, even the veteran indicated that he did not notice loss 
of hearing acuity for many years.  Without competent medical 
evidence attributing the current disability to active 
military service, service connection is not warranted.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted above, the first 
evidence of hearing loss is in November 2000.  Thus, service 
connection is not warranted for hearing loss on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions, 
as well as those of his representative, with regard to the 
veteran's claims of service connection.  While the Board does 
not doubt the sincerity of his belief that his hearing loss 
and tinnitus are related to his active military service; as a 
lay person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for hearing loss and tinnitus must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


